Affirming.
On Sunday, November 10, 1929, Harry Music was slain. Oakey Bevins, his father, Wm. Bevins (sometimes called Wm. Brown), Jonah Hunt, and Lark Hunt were charged by indictment with having done this murder, pursuant to a conspiracy.
On the separate trial of the last three defendants they were found guilty of manslaughter and the punishment of each of them fixed at five years in the penitentiary.
On this appeal, the only ground urged for reversal is an alleged error in the instructions. No complaint of this having been made in the motion and grounds for a new trial, the error in the instructions, if any, is not available. See Meek v. Commonwealth, 214 Ky. 572, 283 S.W. 1032, and other cases listed in West's Ky. Dig., Criminal Law, sec. 1064.
The judgment is affirmed. *Page 595